


July 1, 2013


Ryan Dunlap
Galena Biopharma, Inc.
310 N.State Street, Suite 208
Lake Oswego, OR 97034




Re: Compensation




Dear Ryan:


In recognition of your outstanding contributions and teamwork to Galena, I am
pleased to inform you that your title has been changed to Senior Director,
Finance and Chief Accounting Officer and Treasurer, effective immediately. Your
new annual salary is $205,000, effective on 7/1/2013.


Thank you again for your continued commitment towards meeting and exceeding our
ambitious goals and leadership by example.


Best regards,


/s/ Mark J. Ahn


Mark J. Ahn
CEO & President
Galena Biopharma, Inc.

